McMurray, Presiding Judge.
Defendant Powell appeals his conviction of three counts of aggravated assault, first degree arson, and possession of a firearm by a convicted felon. The sole enumeration of error contends the trial court erred in denying defendant’s motion for a continuance based upon defendant wearing his prison uniform. Held:
While it is well established in Georgia that a criminal defendant has a right to appear at trial in civilian clothes rather than prison clothing, this right may be waived where there is a failure to assert it | properly. In the case sub judice, there is ample evidence that defend- | ant was aware of this right, but nonetheless, chose to appear before I the jury in his prison uniform prior to invoking any ruling asserting I this right. This amounted to a waiver of this procedural rule and the I trial court did not err in denying defendant’s motion for continuance | whereby he belatedly sought to assert same. Krist v. State, 133 Ga. App. 197 (1) (210 SE2d 381).

Judgment affirmed.


Sognier, C. J., and Andrews, J., concur.